United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2995
                         ___________________________

                                   James H. Phillips

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

    Sheila Woodard, Doctor, Forrest City Medium; Michelle Hickerson, Nurse
Practitioner, Forrest City Medium, also known as M. Hickerson; United States of America

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                      Appeal from United States District Court
                     for the Eastern District of Arkansas - Delta
                                    ____________

                             Submitted: March 22, 2021
                               Filed: March 25, 2021
                                   [Unpublished]
                                   ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.
       Former federal inmate James H. Phillips appeals the district court’s1 adverse
grant of summary judgment in his action under Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort
Claims Act (FTCA). Phillips has abandoned his FTCA claim, see Hess v. Ables, 714
F.3d 1048, 1051 n.2 (8th Cir. 2013) (abandonment of claim); and we find no basis for
overturning the district court’s well-reasoned determination that defendants were
entitled to summary judgment on his Bivens claims, see Cullor v. Baldwin, 830 F.3d
830, 836 (8th Cir. 2016) (de novo review). The judgment is affirmed. See 8th Cir.
R. 47B.
                       ______________________________




      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-